Citation Nr: 0524372	
Decision Date: 09/07/05    Archive Date: 09/13/05

DOCKET NO.  02-06 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Evaluation of hypertension, currently rated as 10 percent 
disabling.  

2.  Evaluation of degenerative joint disease of the left hip, 
currently rated as 10 percent disabling.  

3.  Evaluation of chronic lumbosacral strain, currently rated 
as 20 percent disabling.  

4.  Evaluation of vertigo, currently rated as 10 percent 
disabling.  

5.  Evaluation of tinnitus, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from July 1980 to September 
2000.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 rating decision by the Baltimore, 
Maryland, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, in pertinent part, granted service 
connection for chronic lumbosacral strain and assigned a 10 
percent rating effective October 2000; granted service 
connection for vertigo and assigned a 10 percent rating 
effective October 2000; granted service connection for 
tinnitus and assigned a 10 percent rating effective October 
2000; granted service connection for degenerative joint 
disease of the left hip and assigned a 10 percent rating 
effective October 2000; and denied service connection for 
hypertension.  

In a December 2002 rating decision, service connection was 
granted for hypertension and a 10 percent rating was assigned 
effective October 2000.  

In a June 2003 rating decision, an increased rating of 20 
percent was granted for chronic lumbosacral strain (claimed 
as back condition, herniated nucleus pulposus of L5-S1), 
effective October 2000.  The Board notes that the United 
States Court of Appeals for Veterans Claims ("the Court") has 
held that a rating decision issued subsequent to a notice of 
disagreement which grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  Consequently, the matter of the 
appropriate rating for service-connected back disability 
remains in appellate status. 

In April 2005, the veteran testified at a personal hearing 
before the undersigned in Washington, D.C.

The Court issued a decision in Smith v. Nicholson, No. 01-623 
(U.S. Vet. App. April 5, 2005), that reversed a decision of 
the Board of Veterans' Appeals (Board) which concluded that 
no more than a single 10-percent disability evaluation could 
be provided for tinnitus, whether perceived as bilateral or 
unilateral, under prior regulations.  VA disagrees with the 
Court's decision in Smith and is seeking to have this 
decision appealed to the United States Court of Appeals for 
the Federal Circuit.  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent that may 
ultimately be overturned on appeal, the Secretary of Veterans 
Affairs has imposed a stay at the Board on the adjudication 
of tinnitus claims affected by Smith.  

The specific claims affected by the stay include (1) all 
claims in which a claim for compensation for tinnitus was 
filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought; and (2) all 
claims in which a claim for service connection for tinnitus 
filed prior to June 10, 1999, was denied on the basis that 
the veterans' tinnitus was not "persistent" for purposes of 
38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  Once a final 
decision is reached on appeal in the Smith case, the 
adjudication of any tinnitus cases that have been stayed will 
be resumed.  

Thus, the issue of entitlement to an initial rating in excess 
of 10 percent for tinnitus is not addressed herein.  The 
Board, however, is addressing in this decision the other 
issues which are not subject to the stay.





FINDINGS OF FACT

1.  On April 1, 2005, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran that a withdrawal of the appeal as to the issue of 
evaluation of hypertension is requested.

2.  On April 1, 2005, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran that a withdrawal of the appeal as to the issue of 
evaluation of degenerative joint disease of the left hip is 
requested.

3.  Prior to September 23, 2002, the veteran exhibited no 
more than moderate disability of the lumbar spine.  

4.  Prior to September 26, 2003, the veteran exhibited no 
more than moderate disability of the lumbar spine and did not 
have any incapacitating episode of at least 4 weeks during 
the last 12 months.

5.  From September 26, 2003, the veteran exhibited no more 
than moderate disability of the lumbar spine and did not have 
any incapacitating episode of at least 4 weeks during the 
last 12 months; the veteran's motion of the thoracolumbar 
spine exceeded 30 degrees and he did not have favorable 
ankylosis of the entire thoracolumbar spine; the veteran had 
mild impairment of the sciatic nerve.  

5.  The veteran's vertigo is manifest by frequent dizziness 
and the equivalent of staggering.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the veteran as to the issue of evaluation of hypertension 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2004).

2.  The criteria for withdrawal of a Substantive Appeal by 
the veteran as to the issue of evaluation of degenerative 
joint disease of the left hip have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2004).

3.  Prior to September 23, 2002, the criteria for a rating in 
excess of 20 percent for chronic lumbosacral strain have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.40, 4.45, 4.7, 4.71a, Diagnostic Code 5295 (2002).

4.  Prior to September 26, 2003, the criteria for a rating in 
excess of 20 percent for chronic lumbosacral strain have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.40, 4.45, 4.7, 4.71a, Diagnostic Code 5295 (2003).

5.  As of September 26, 2003, the criteria for a rating in 
excess of 20 percent for chronic lumbosacral strain have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.40, 4.45, 4.7, 4.71a, Diagnostic Code 5295 (2003); 
Diagnostic Code 5293 (2003); Diagnostic Codes 5235-5243 
(2004).

6.  A 10 percent rating, but no more, is warranted for 
impairment of the sciatic nerve from September 26, 2003.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.124, 
Diagnostic Code 8520 (2004).

7.  The criteria for a disability rating of 30 percent for 
vertigo are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.87, Diagnostic Code 6402 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Evaluations of Hypertension and Degenerative Joint Disease of 
the Left Hip

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  

At her personal hearing on April 1, 2005, the veteran 
withdrew her appeal as to the issues of the evaluations of 
hypertension and degenerative joint disease of the left hip.  
Thus, the veteran has withdrawn her appeal as to these issues 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal as to the issues 
of the evaluations of hypertension and degenerative joint 
disease of the left hip and those issues are dismissed.


Evaluations of Chronic Lumbosacral Strain and Vertigo

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
a March 2001 letter from the RO to the claimant.  In 
addition, the veteran was provided notification with regard 
to the issues on appeal in the January 2002 rating decision, 
May 2002 statement of the case, December 2002 rating 
decision, December 2002 supplemental statement of the case, 
June 2003 rating decision, July 2003 supplemental statement 
of the case, November 2004 supplemental statement of the 
case, and November 2004 supplemental statement of the case.  
In reviewing all of the aforementioned documents of record, 
in this case, the claimant was provided appropriate 
notification.  See Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App.  April 14, 2005).  She was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claim and the claimant was afforded additional time to submit 
such evidence.  Thus, the claimant has been provided notice 
of what VA was doing to develop the claim, notice of what the 
claimant could do to help the claim and notice of how the 
claim was still deficient.  The claimant was also provided 
notice that the claimant should submit pertinent evidence in 
the claimant's possession per 38 C.F.R. § 3.159(b)(1).  The 
claimant was advised of how and where to send this evidence 
and how to ensure that it was associated with the claim.  

The essential fairness of the adjudication of this case was 
not affected by any VCAA deficiency.  See Mayfield.  The 
claimant was provided VCAA content-complying notice and 
proper subsequent VA process.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  VA records have been obtained and the veteran 
has been examined multiple times.  The records satisfy 
38 C.F.R. § 3.326.  The Board finds that VA has done 
everything reasonably possible to assist the claimant.  There 
is sufficient competent medical evidence of record to decide 
the claim, as set forth below.  See 38 C.F.R. § 3.159 (c)(4).  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case. 

Before proceeding with its analysis of the veteran's claim 
for a higher evaluation for major depression, the Board finds 
that some discussion of Fenderson v. West, 12 Vet. App 119 
(1999) is warranted.  In that case, the Court emphasized the 
distinction between a new claim for an increased evaluation 
of a service-connected disability and a case (such as this) 
in which the veteran expresses dissatisfaction with the 
assignment of an initial disability evaluation where the 
disability in question has just been recognized as service-
connected.  VA must assess the level of disability from the 
date of initial application for service connection and 
determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as "staged 
rating."  In this case, the disability has not significantly 
changed and a uniform rating is warranted.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held 
that VA must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, which requires the VA to regard as "seriously disabled" 
any part of the musculoskeletal system that becomes painful 
on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  The Board noted that the guidance provided by the 
Court in DeLuca must be followed in adjudicating claims where 
a rating under the diagnostic codes governing limitation of 
motion should be considered.  However, the Board notes that 
the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, 
should only be considered in conjunction with the Diagnostic 
Codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability. It is the intention to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint. 38 C.F.R. § 4.59.

The Board notes that during the pendency of the veteran's 
appeal, changes were made to the Schedule for Rating 
Disabilities for lumbosacral strain effective September 26, 
2003.  Where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran applies, absent congressional or 
Secretarial intent to the contrary.  See Dudnick v. Brown, 10 
Vet. App. 79 (1997).  The revised amended versions may only 
be applied as of their effective date and, before that time, 
only the former version of the regulation should be applied.  
VAOPGCPREC 3-2000 (Apr. 10, 2000).  



Lumbosacral Strain

In January 2000, VA afforded the veteran an examination.  
With regard to her back, the veteran reported having muscle 
spasm and that bending over gave her some pain which was 
relieved by rest and Motrin.  Examination revealed some pain 
on bending.  Range of motion testing revealed flexion to 95 
degrees with pain at 80 degrees; extension to 35 degrees with 
pain at 30 degrees; right and left lateral bending to 40 
degrees; right rotation to 35 degrees; and left lateral 
rotation 35 degrees with pain at 30 degrees.  The examiner 
noted that DeLuca applied with regard to pain, only.  X-rays 
were normal, there were no bone or joint deformities.  The 
diagnosis was chronic lumbosacral strain.  

Thereafter, the veteran was treated at Walter Reed Army 
Hospital.  The veteran reported having low back pain 
secondary to a herniated disc at L4-S1 versus at the 
sacroiliac joint.  It was determined that she had a mild disc 
bulge at L4-S1 and a very small left paracentral disc 
protrusion At L5-S1.  She also complained of pain and 
numbness which radiated down the right lower extremity.  
There was no bowel or bladder incontinence.  The veteran was 
administered steroid injections for pain as well as back 
exercises.  

In July 2002, the veteran's treating VA physician indicated 
that the veteran was under care for a low back condition 
which was being evaluated and treated through a series of 
spinal interventions which should be completed shortly.  
Thereafter, she would be provided long-term management which 
would take several weeks to months and which should be 
accompanied by a gradual reduction in symptoms.  The 
physician stated that certain work activities should be 
limited including sitting, standing, walking, and lifting.  
The veteran was to also avoid impact activities and heavy 
lifting.  It was the physician's belief that the back 
condition should resolve over time, perhaps by a gradual 
resolution over several months.  

In October 2002, VA afforded the veteran another examination.  
At that time, the veteran reported that she had pain in the 
right side of the lower back, hip, and buttocks which 
radiated to the right leg.  She had muscle spasms in the 
lower and middle back.  She had had epidural steroid 
injections and physical therapy.  The veteran reported that 
the pain required bedrest and medical treatment which 
occurred daily to weekly and which lasted days, weeks, or 
months.  The veteran related that she was unable to walk for 
long periods of time and could not lift heavy objects, push, 
pull, or bend.  Examination of the lumbar spine did not 
reveal any evidence of radiation of pain, muscle spasms, or 
tenderness.  Straight leg raising test was negative 
bilaterally with no indication of adenopathy.  She was able 
to flex to 95 degrees, extend to 35 degrees without pain, 
right lateral flex to 40 degrees with some pain, left lateral 
flex to 40 degrees without pain, and right and left lateral 
rotate to 35 degrees without pain.  With regard to DeLuca, 
the examiner again noted that there was pain at the 40 degree 
mark on right lateral flexion.  X-rays revealed normal 
narrowing of the L4-L5 and L5-S1 interspaces with minimal 
marginal spurs.  The diagnosis was lumbosacral strain with 
lumbar herniated disc.  

In January 2003, the veteran was afforded a neurologic 
examination of the spine.  The veteran reported that in June, 
July, and August 2002, she had a flare-up of her back with 
pain radiating down her left leg of a severe nature.  She 
went for treatment at Walter Reed Army Hospital.  She 
underwent therapy and epidural injections.  She related that 
she thought that she had missed 10 days of work.  She took 
Celebrex during that time.  She reported that she still had 
radiating back pain and stiffness.  The pain that had been on 
the inner side of the thigh had not been as severe since 
August, but over the past 5 months, she had daily back pain 
and pain in the thigh.  She related that there were about 5-6 
days per month where should would restrict her activities and 
delay shopping or cleaning.  A magnetic resonance imaging 
(MRI) of the lumbar spine revealed degenerative disc disease 
with disc dessication at the L4-5, L5 level and a small tear 
at the L5 level without any nerve root impingement.  She had 
an electromyography (EMG) which was essentially normal.  It 
was noted that the veteran performed stretching and physical 
therapy to maintain range of motion.  

Examination revealed mild paravertebral muscle spasm on the 
left lumbar area.  Straight leg raising test was negative.  
The veteran had a positive Patrick's test with pain on 
adduction of the right hip at 100 degrees.  There was pain in 
the groin and radiating down the thigh.  Deep tendon reflexes 
were 2+ and symmetrical.  There was no weakness.  There were 
no Babinski's and tests of sensation were intact.  The 
veteran was able to laterally flex 40 degrees, bilaterally; 
rotate to 40 degrees bilaterally; and anteriorly flex to 90 
degrees.  The impression was degenerative disc disease of the 
lumbar spine with low back pain and pain radiating into the 
inner groin and anterior thigh with flare-ups and clinic-
based and home-based treatments.  The examiner noted that in 
spite of the range of motion at this time, the examiner felt 
that given the flare-ups, the fatigability, the treatment, 
and the lack of endurance, the examiner would categorize the 
reduced range of motion as moderate.  

In March 2004, the veteran was again examined.  At that time, 
the veteran reported that she had back pain flare-ups which 
occurred as often as once per month and which lasted several 
days to 2 weeks.  Her history was reviewed.  Examination 
revealed that her gait was normal and she was able to walk on 
her heels and toes.  Motor strength was 5/5 in all muscle 
groups, bilaterally.  There was no atrophy.  Pin and touch 
sensation was intact throughout.  Deep tendon reflexes were 
2+ throughout with bilateral downgoing toes.  There was no 
percussion tenderness over the lumbar spine.  There was mild 
to moderate left lumbar paraspinal spasm noted.  Range of 
motion was 90 degrees of flexion with pain, 15 degrees of 
extension with pain, 15 degrees of right lateral flexion with 
pain, 30 degrees of left lateral flexion with pain, and 30 
degrees of left and right rotation with pain.  Straight leg 
raising test was negative bilaterally.  Patrick's maneuver 
for hip pain was negative bilaterally.  The diagnosis was 
chronic low back pain and lumbar radiculopathy secondary to 
chronic lumbar strain and herniated disc at L5-S1.  

Later that same month, the veteran was again examined.  She 
again report low back pain radiating into the right though.  
She also reported that she had muscle spasms.  Examination 
revealed that there were no muscle spasms.  Her spine seemed 
straight with forward flexion of 90 degrees, extension of 60 
degrees to the right and left with some discomfort in the 
right posterior pelvic area.  Patrick test revealed some 
discomfort in the right sacroiliac area of her pelvis.  
Pelvic compression in all directions was unremarkable.  Deep 
tendon reflexes, sensation, and motor function were normal.  
Flip or sitting straight leg raising was negative.  Straight 
leg raising was negative to about 60-70 degrees with 
hamstring tightness.  There was no tenderness over the left 
anterior iliac spine area and there was no popping or 
snapping nor slippage.  There was no obvious muscle atrophy.  
X-rays revealed no arthritis changes or fracture.  The 
impression was normal lumbar spine.  

In April 2005, the veteran testified at a personal hearing in 
Washington, D.C.  With regard to her back, the veteran 
related that she had back pain and muscle spasm with pain and 
numbness down her right leg.  She related that increased 
activities could make the back worse.  She reported that her 
pain ranged, on the day of the hearing it was a 7, but other 
days it was at the top of the scale.  She related that 
2 years ago, she had a bad attack of back pain which was 
incapacitating.  She related that she sometimes had spasms 
which were bad, but she would work through it.  

The Board notes that the schedular criteria for rating the 
spine have been amended twice during the pendency of the 
veteran's appeal.  The rating criteria pertaining to 
intervertebral disc syndrome under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, was amended effective September 23, 
2002.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  
Second, effective September 26, 2003, the rating criteria for 
evaluating other spine disorders were amended.  See 68 Fed. 
Reg. 51,454-51,458 (August 27, 2003); see also corrections at 
69 Fed. Reg. 32, 449 (June 10, 2004).  More specifically, 
effective September 23, 2002, VA amended the criteria for 
rating intervertebral disc syndrome only, but continued to 
evaluate that disease under Diagnostic Code 5293.  See 67 
Fed. Reg. 54, 345 (Aug. 22, 2002) (codified at 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2003)).  Effective September 26, 
2003, VA updated the entire section of the rating schedule 
that addresses disabilities of the spine.  This update 
included a renumbering of the diagnostic codes pertinent to 
back ratings.  According to that renumbering, Diagnostic Code 
5237 now governs ratings of lumbosacral strain, Diagnostic 
Code 5239 governs ratings of spondylolisthesis or segmental 
instability, and Diagnostic Code 5243 governs ratings of 
intervertebral disc syndrome.  See 68 Fed. Reg. 51,443 (Aug. 
27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (2004)).

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 
79 (1997).  The revised amended versions may only be applied 
as of their effective date and, before that time, only the 
former version of the regulation should be applied.  
VAOPGCPREC 3-2000 (Apr. 10, 2000).  

As such, the Board will assess the severity of the veteran's 
service-connected low back disability under both the former, 
and revised criteria pertaining to ratings of the spine.


Prior to September 23, 2002

Under Diagnostic Code 5292, effective prior to September 23, 
2002, moderate limitation of motion of the lumbar spine 
warrants a 20 percent disability rating, and severe 
limitation of motion of the lumbar spine warrants a 40 
percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2002).

Under Diagnostic Code 5295, effective prior to September 23, 
2002, a 20 percent rating is provided for lumbosacral strain 
with muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in a standing position.  A 40 
percent rating is warranted for severe disability with 
listing of whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, a loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

Under Diagnostic Code 5293, effective prior to September 23, 
2002, a 20 percent rating is provided for moderate 
intervertebral disc syndrome with recurring attacks; a 40 
percent rating is provided for severe intervertebral disc 
syndrome with recurring attacks with intermittent relief; and 
a 60 percent rating is provided for pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk or other neurological 
findings appropriate to site of diseased disc and little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).

A review of the evidence shows that prior to September 23, 
2002, range of motion testing was slight.  The range of 
motion in all directions was within normal limits, but on 
flexion, pain limited flexion to a slight degree.  The 
veteran experienced an exacerbation of her back problems due 
to a herniated disc.  She reported having pain and numbness 
down the right lower extremity.  However, there were no bowel 
or bladder problems or other functional disability due to the 
herniated disc.  

In order for a higher rating to be warranted under Diagnostic 
Code 5292, there must be severe limitation of motion of the 
lumbar spine.  The veteran did not exhibit severe limitation 
of motion even considering the directives of DeLuca.  At 
worst, slight limitation of flexion was shown.  Thus, a 
higher rating is not warranted under that code.  

In order for a higher rating to be warranted under Diagnostic 
Code 5295, there must be severe disability with listing of 
whole spine to the opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, a loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  The 
veteran had pain and numbness and some limitation of flexion, 
but she did not demonstrate any the cited criteria.  There 
was no listing of whole spine to the opposite side, a 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, a loss of lateral motion, or 
abnormal mobility on forced motion.  Thus, a higher rating is 
not warranted under that code.  

In order for a higher rating to be warranted under Diagnostic 
Code 5293, there must be severe intervertebral disc syndrome 
with recurring attacks with intermittent relief.  The veteran 
did not demonstrate a severe level of disability.  The 
veteran reported muscle spasms, but on examination, none were 
demonstrated.  There was pain and numbness which limited 
activities.  However, the disc bulge was described as being 
mild and the veteran had no other neurological symptoms 
indicative of severe disability.  Thus, a higher rating is 
not warranted under that code.  

Accordingly, a rating in excess of 20 percent was not 
warranted prior to September 23, 2002.  


September 23, 2002 through September 25, 2003

The revised, or "new," criteria pertaining to ratings for 
intervertebral disc syndrome, under Diagnostic Code 5293 were 
amended effective from September 23, 2002.  The revisions 
were designed to accommodate acute exacerbations or flare-ups 
of disc disease.  As such, the revised regulations provided 
that intervertebral disc syndrome (preoperatively or 
postoperatively) should be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  The revised rating 
schedule for rating intervertebral disc syndrome is as 
follows:

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes: 

A 20 percent rating is assigned for incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.  A 40 percent rating is 
assigned for incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months.  With incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months, a 60 percent 
rating is warranted.  
 
The Notes indicate that an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

The Board must consider both the criteria in effect prior to 
September 23, 2002, and the criteria which came into effect 
as of September 23, 2002.  The rating criteria under 
Diagnostic Codes 5292 and 5295 is the same under both 
versions.  

In order for a higher rating to be warranted under Diagnostic 
Code 5292, there must be severe limitation of motion of the 
lumbar spine.  The veteran did not exhibit severe limitation 
of motion even considering the directives of DeLuca.  At 
worst, moderate limitation was shown, per the notation by the 
VA examiner.  Thus, a higher rating is not warranted under 
that code.  

In order for a higher rating to be warranted under Diagnostic 
Code 5295, there must be severe disability with listing of 
whole spine to the opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, a loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  The 
veteran had pain, but she did not demonstrate any the cited 
criteria.  There was no listing of whole spine to the 
opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, a loss 
of lateral motion, or abnormal mobility on forced motion.  
Thus, a higher rating is not warranted under that code.  

In order for a higher rating to be warranted under the old 
version of Diagnostic Code 5293, there must be severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  The veteran did not demonstrate a 
severe level of disability.  There was radiating pain and 
stiffness which limited activities.  The veteran demonstrated 
muscle spasm which was noted to be mild.  There was no nerve 
root impingement and the EMG was normal.  Overall, severe 
disability was not demonstrated.  Thus, a higher rating is 
not warranted under that version of Diagnostic Code 5293.  

Under the new criteria, the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, a higher 
rating requires incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months.  During the 12 month period, the record does 
not show that an actual flare-up occurred which required 
bedrest.  The veteran had previously had a flare-up prior to 
the change in the rating schedule.  Although the veteran 
reported that the pain required bedrest and medical treatment 
which occurred daily to weekly and which lasted days, weeks, 
or months, there is no supporting evidence showing that 
during the current 12 month period, there was an 
incapacitating episode of at least 4 weeks.  Thus, a higher 
rating is not warranted based on incapacitating episodes.


From September 26, 2003

Effective September 26, 2003, the regulations were further 
revised for rating disabilities of the spine, other than for 
intervertebral disc syndrome.  Under the revised spinal 
regulations, now found at Diagnostic Code 5235 to Diagnostic 
Code 5243, the Board is directed to consider a General Rating 
Formula for Diseases and Injuries of the Spine as follows:

General Rating Formula for Diseases and Injuries of the 
Spine:

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes):

According to the general rating formula, a 20 percent 
evaluation is to be assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 40 percent evaluation is to be assigned for unfavorable 
ankylosis of the entire cervical spine; or forward flexion of 
the thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation is to be assigned for unfavorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (2004).  

A 100 percent evaluation is to be assigned for unfavorable 
ankylosis of the entire spine.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, entire 
thoracolumbar spine, or entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurological symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243, Note (5) (2004).  

The formula for rating intervertebral disc syndrome was moved 
from Diagnostic Code 5293 to Diagnostic Code 5243, but 
reiterates the language of the September 23, 2002 regulatory 
amendment, noted above.  See 68 Fed. Reg. 51,443 (Aug. 27, 
2003) (codified at 38 C.F.R. § 4.71a (2004)).  
 
Any associated objective neurological abnormalities, 
including but not limited to bowel or bladder impairment, are 
to be evaluated separately under an appropriate diagnostic 
code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note 
(1) (2004).  

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

The Board must consider both the criteria in effect prior to 
September 23, 2002, the criteria which came into effect as of 
September 23, 2002, and the criteria which became effective 
September 26, 2003.  


Criteria Prior to September 23, 2002

In applying the old criteria, in order for a higher rating to 
be warranted under Diagnostic Code 5292, there must be severe 
limitation of motion of the lumbar spine.  The veteran did 
not exhibit severe limitation of motion even considering the 
directives of DeLuca.  At worst, moderate limitation was 
shown on extension.  Thus, a higher rating is not warranted 
under that code.  

In order for a higher rating to be warranted under Diagnostic 
Code 5295, there must be severe disability with listing of 
whole spine to the opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, a loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  The 
veteran had pain, but she did not demonstrate any the cited 
criteria.  There was no listing of whole spine to the 
opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, a loss 
of lateral motion, or abnormal mobility on forced motion.  
Thus, a higher rating is not warranted under that code.  

In order for a higher rating to be warranted under the former 
version of Diagnostic Code 5293, there must be severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  The veteran did not demonstrate a 
severe level of disability.  There was lumbar radiculopathy 
and mild to moderate muscle spasm.  However, there were no 
other neurologic deficits.  Overall, severe disability was 
not demonstrated.  Thus, a higher rating is not warranted 
under that version of Diagnostic Code 5293.  


Incapacitating Episodes Criteria Effective September 23, 2002

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a higher rating requires 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  
During the 12 month periods from September 26, 2003, the 
veteran reported that she had back pain flare-ups which 
occurred as often as once per month and which lasted several 
days to 2 weeks.  At her hearing, she reported that the last 
bad flare-up was 2 years ago.  There is no competent evidence 
showing that the veteran has had an incapacitating episode of 
at least 4 weeks during a 12 month period since September 26, 
2003.  Thus, a higher rating is not warranted based on 
incapacitating episodes.


New Criteria From September 26, 2003

Under the newest version of the rating schedule, in order for 
a higher rating to be warranted, there must be forward 
flexion of the thoracolumbar spine 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.  The 
veteran's motion of the thoracolumbar spine exceeds 30 
degrees and he does not have favorable ankylosis of the 
entire thoracolumbar spine.  Thus, a higher rating may not be 
assigned on that basis.  

The Board has also considered whether there are any 
associated objective neurological abnormalities, including 
but not limited to bowel or bladder impairment, which may be 
evaluated separately under an appropriate diagnostic code.  

The veteran does not have bowel or bladder impairment.  Her 
neurologic impairment consists of muscle spasm, which is 
rated as part of his low back disorder as a manifestation of 
that disorder alone, as well as lumbar radiculopathy.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 
(2004).  The maximum rating which may be assigned for 
neuritis not characterized by organic changes as noted above 
will be that for moderate, or with sciatic nerve involvement, 
for moderately severe, incomplete paralysis.  Id.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 
(2004).

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a (2004).  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree. Id.  The ratings for peripheral nerves are 
for unilateral involvement; when bilateral, they are combined 
with application of the bilateral factor.  Id.  The use of 
terminology such as "mild," "moderate" and "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  38 
C.F.R. §§ 4.2, 4.6 (2004).
 
Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore, neuritis and 
neuralgia of that nerve.  38 U.S.C.A. § 4.124a, Diagnostic 
Code 8520 (2004).  Complete paralysis of the sciatic nerve, 
which is rated as 80 percent disabling, contemplates foot 
dangling and dropping, no active movement possible of muscles 
below the knee, and flexion of the knee weakened or (very 
rarely) lost.  Id.  Disability ratings of 10 percent, 20 
percent and 40 percent are assignable for incomplete 
paralysis which is mild, moderate or moderately severe in 
degree, respectively. Id.  A 60 percent rating is warranted 
for severe incomplete paralysis with marked muscular atrophy.  
Id.  Further, DC 8620 refers to neuritis of the sciatic nerve 
and DC Code 8720 refers to neuralgia of the sciatic nerve.

The veteran has lumbar radiculopathy which causes radiation 
of pain down her right lower extremity, particularly to the 
thigh.  The right hip has been assigned a separate rating.  
However, the radiation down the lower part of the leg has not 
been assigned a separate rating.  The veteran reports pain.  
She is competent to report pain.  There was no sensory 
deficit on examination.  There is no functional impairment.  
However, based on the veteran's report of pain, the Board 
finds that the veteran has mild impairment of the sciatic 
nerve.  The impairment is not more than mild as there are no 
further symptoms.  

Thus, the Board finds that the 20 percent rating for 
orthopedic disability is proper.  In addition, the veteran 
should be assigned a separate 10 percent rating for mild 
impairment of the sciatic nerve from September 26, 2003.  The 
combined rating is 30 percent.  See 38 C.F.R. § 4.25 (2004).  


Vertigo

In November 2001, the veteran complained of having vertigo.  
She thereafter continued to made the same complaint.  

In March 2004, the veteran was afforded a VA ear examination.  
She reported that she had episodic vertigo and had been 
treated for benign paroxysmal positional vertigo.  Testing 
revealed normal hearing in both ears as well as normal middle 
ear function bilaterally.  Electronystagmography revealed no 
evidence of spontaneous positional or gaze nystagamus.  The 
ocular motor tests were normal.  Using a hot screening 
criteria, the warm caloric irrigations resulted in equal 
labyrinthine function.  The diagnoses were normal hearing, 
bilaterally; normal electronystagmography.  The veteran was 
also examined for tinnitus and vertigo.  The veteran related 
that her vertigo was unpredictable, but usually occurred when 
she turned her head sharply to the left, leaned backwards to 
the left, or extended her neck.  She related that she usually 
had accompanying nausea, but no vomiting.  Examination of the 
head, face, ears, nose, moth, and neck were normal.  She had 
very small tonsils present.  It was noted that her hearing 
test had been normal and she had a computerized tomography of 
the paranasal sinuses which was normal.  The pertinent 
diagnosis was vertigo, non-otological.  

Thereafter, the veteran received physical therapy treatment 
for her vertigo.  She was provided exercises for relief.  In 
an assessment, she reported that, due to her vertigo, she was 
essentially not confident that she could reach for a small 
can off a shelf at eye level, stand on a chair and reach for 
something; or walk outside on an icy sidewalk.  She also 
reported having difficulty with various activities such as 
walking getting out of bed, performing ambitious activities, 
and doing strenuous yard work or housework.  Testing revealed 
that the veteran had left and right benign paroxysmal 
postural vertigo and possible horizontal benign paroxysmal 
postural vertigo.

In April 2005, the veteran testified at a personal hearing in 
Washington, D.C.  With regard to her vertigo, she reported 
that she had dizziness and spinning.  Movements of her head, 
particularly to the left, would be a precipitating factor.  
She indicated that she had in physical therapy.  She reported 
that she had an episode a few weeks ago where she was dizzy, 
off-balance, and stumbling.  She also related that she was 
nauseous and she was scared because her episode was so 
severe.  She had to alter her activities to accommodate the 
symptoms.  

The veteran has been assigned a 10 percent rating under 
Diagnostic Code 6204.  Under Diagnostic Code 6204, a 10 
percent rating may be assigned for occasional dizziness, 
while a 30 percent rating may be assigned if the disability 
is manifested by dizziness and occasional staggering.  A Note 
for this code states that objective findings supporting the 
diagnosis are required before a compensable evaluation can be 
assigned under this code.

The Board finds that a 30 percent rating is warranted in this 
case.  A review of the evidence shows that the veteran has 
had to seek physical therapy for her vertigo and testing has 
confirmed the presence of left and right benign paroxysmal 
postural vertigo and possible horizontal benign paroxysmal 
postural vertigo.  Her activities are restricted due to the 
frequency of the episodes and the vertigo interferes with 
basic daily activities.  She has had episodes where she had 
the equivalent of staggering.  Her symptoms encompass more 
than occasional dizziness.  Her dizziness is frequent and she 
has the equivalent of staggering.  Thus, a 30 percent rating 
is for assignment.  This is the maximum rating.  She does not 
have the loss of an ear, Meniere's syndrome, or a malignant 
neoplasm of the ear, so a rating under a code for those 
disabilities would not be appropriate.  Additionally, the 
Board does not find that consideration of an extraschedular 
rating under the provisions of 38 C.F.R. § 3.321(b)(1) is in 
order.  The evidence in this case fails to show that the 
veteran's vertigo causes marked interference with his 
employment.  The veteran is employed and has not shown 
extensive absence from work due to this problem.  A 30 
percent rating contemplates industrial impairment.  Further, 
the evidence in this case fails to show that the veteran's 
vertigo now causes, or that such has in the past required 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.

The veteran's vertigo has not significantly fluctuated during 
the appeal period.  As such, a uniform rating is warranted.  
Accordingly, the evidence supports a 30 percent rating for 
the entire appeal period.  


ORDER

The appeal as to the issue of the evaluation of hypertension 
is dismissed.

The appeal as to the issue of the evaluation of degenerative 
joint disease of the left hip is dismissed.

Entitlement to a 30 percent rating for vertigo is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.

Prior to September 23, 2002, a rating in excess of 20 percent 
for chronic lumbosacral strain is denied.  

Prior to September 26, 2003, a rating in excess of 20 percent 
for chronic lumbosacral strain is denied.  

As of September 26, 2003, a rating in excess of 20 percent 
for chronic lumbosacral strain is denied.  

A 10 percent rating for impairment of the sciatic nerve is 
granted from September 26, 2003, subject to the law and 
regulations governing the payment of monetary benefits.  

A rating of 30 percent for vertigo is granted for the entire 
appeal period, subject to the law and regulations governing 
the payment of monetary benefits.  



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


